            Case 1:18-cv-00977-BAH Document 34 Filed 07/26/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
CYNTHIA WARMBIER, et al.,                            )
                                                     )
                       Plaintiffs,                   )
                                                     )
                v.                                   ) Case No. 1:18-cv-977 (BAH)
                                                     )
DEMOCRATIC PEOPLE’S REPUBLIC                         )
OF KOREA,                                            )
                                                     )
                       Defendant.                    )
                                                     )

                                     PROTECTIVE ORDER

       Based upon the Court’s consideration of this matter, including a Rule 45 third-party

subpoena issued by Plaintiffs and the unopposed motion by the Department of the Treasury’s

Office of Foreign Assets Control (“OFAC”) concerning that subpoena, it is hereby ORDERED

that OFAC’s motion for a protective order is GRANTED. It is further ORDERED that:

       1.       OFAC is authorized, pursuant to the terms set forth herein, to disclose information

responsive to the third-party subpoena issued by Plaintiffs in the above-referenced case dated

April 29, 2019 (the “Subpoena”).

       2.       All information produced in response to the Subpoena and any portion thereof, is

to be deemed confidential (“Confidential Information”), unless Plaintiffs are otherwise advised

by OFAC in writing.

       3.       Confidential Information may be used only for the purpose of attempting to

collect upon the judgment entered in the above-captioned matter (“the Warmbier Litigation”),

pursuant to procedures authorized by law, and for no other purpose.
            Case 1:18-cv-00977-BAH Document 34 Filed 07/26/19 Page 2 of 6




       4.       No person shall be permitted to have access to Confidential Information, nor shall

any person be informed of the substance of the Confidential Information by any person permitted

to have access thereto, except as provided in this Order, as otherwise agreed upon by the parties

and OFAC in writing, or by order of the Court.

       5.       Confidential Information shall not be disclosed or distributed to any person or

entity other than the following:

                a.     the attorneys for parties to the Warmbier Litigation (including their

                       paralegal, clerical, or other assistants) or in any proceedings incident to

                       efforts to collect on the judgment entered therein who have a need therefor

                       in connection with said proceedings;

                b.     the courts and their support personnel in the Warmbier Litigation and in

                       any proceedings incident to efforts to collect on the judgment entered

                       therein;

                c.     persons and entities and their counsel served with writs of attachment or

                       other legal process incident to efforts to collect on the judgment entered in

                       the Warmbier Litigation or those holding assets identified in the

                       Confidential Information;

                d.     local or federal law enforcement personnel involved in any legal

                       proceedings incident to efforts to collect on the judgment entered in the

                       Warmbier Litigation;

                e.     any other person to whom disclosure is required in order to pursue

                       proceedings incident to efforts to collect on the judgment entered in the

                       Warmbier Litigation, pursuant to procedures authorized by law; and



                                                 2
            Case 1:18-cv-00977-BAH Document 34 Filed 07/26/19 Page 3 of 6




                f.     the respective client representatives of the parties.

       6.       To the extent that Confidential Information is disclosed to persons described in

subparagraphs 5(c)-(e), only those portions of the Confidential Information that are necessary for

each specific proceeding incident to efforts to collect on the judgment in the Warmbier Litigation

or that relate to specific assets at issue shall be disclosed to such persons. All persons described

in subparagraphs 5(a)-(f) above shall be provided with a copy of this Protective Order and are

hereby restricted to using Confidential Information only for purposes directly related to the

satisfaction of the judgment issued in the Warmbier Litigation and not for any other litigation or

proceeding or for any business, commercial, competitive, personal or other purpose.

Photocopies of documents containing Confidential Information shall be made only to the extent

necessary to facilitate the permitted use hereunder.

       7.       Confidential Information shall not be disclosed to any person or persons described

under subparagraph 5(a) and (e)–(f) unless and until such person has been shown this Protective

Order and has agreed in writing to be bound by its terms, by signing a copy of the attached

Acknowledgment form. A copy of each executed Acknowledgment shall be kept by counsel for

the party on behalf of which disclosure is made pursuant to subparagraph 5(a) and (e)–(f).

       8.       The termination of the Warmbier Litigation or any proceeding incident to efforts

to collect on the judgment entered in the Warmbier Litigation shall not relieve any person or

party provided Confidential Information of his, her, or its obligations under this Order.

       9.       All Confidential Information that is filed with any court, and any pleadings,

motions, exhibits, or other papers filed with the Court, referencing or containing Confidential

Information, shall be filed under seal and kept under seal until further order of the Court.




                                                  3
         Case 1:18-cv-00977-BAH Document 34 Filed 07/26/19 Page 4 of 6




       10.     Within sixty (60) days of the resolution by settlement or final judgment of the last

proceeding incident to efforts to collect on the judgment entered in the Warmbier Litigation, and

the termination of any appeals therefrom, all Confidential Information, and copies thereof, shall

be promptly destroyed, provided that counsel may retain one complete set of any such materials

that were presented in any form to the Court. Any such retained materials shall be placed in an

envelope or envelopes marked “Confidential Information Subject to Protective Order,” and to

which shall be attached a copy of this Order.

       11.     The provisions of this Order restricting the use and disclosure of Confidential

Information shall not apply to documents or other information which were, are, or become public

knowledge not in violation of this Order.

       12.     Entry of this Order constitutes only a determination that OFAC is authorized to

disclose information as provided herein under the Trade Secrets Act, 18 U.S.C. § 1905. Entry of

this Order does not constitute a determination as to any right, privilege, or immunity OFAC may

have with respect to the Subpoena, or any objection(s) OFAC may have to the Subpoena.

OFAC’s disclosure of information pursuant to this Order shall not constitute a waiver of any

right, privilege, or immunity OFAC may have with respect to such information, nor does it

constitute a determination by OFAC with respect to any legal rights that any party may have in

any proceedings incident to efforts to collect on the judgment in the Warmbier Litigation.




                                                4
         Case 1:18-cv-00977-BAH Document 34 Filed 07/26/19 Page 5 of 6




       13.     Entry of this Order shall not prohibit the United States or any agency, department,

officer, or employee thereof, from using or disclosing Confidential Information for any other

purposes authorized by law. Entry of this Order does not prohibit subsequent disclosure of

Confidential Information directly to OFAC or to counsel for the United States.

       IT IS SO ORDERED, this 26th day of July, 2019.




                                             The Honorable BERYL A. HOWELL
                                             Chief Judge




                                                5
         Case 1:18-cv-00977-BAH Document 34 Filed 07/26/19 Page 6 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                    )
CYNTHIA WARMBIER, et al.,                           )
                                                    )
                      Plaintiffs,                   )
                                                    )
                v.                                  ) Case No. 1:18-cv-977 (BAH)
                                                    )
DEMOCRATIC PEOPLE’S REPUBLIC                        )
OF KOREA,                                           )
                                                    )
                      Defendant.                    )
                                                    )

                     ACKNOWLEDGMENT OF PROTECTIVE ORDER

        The undersigned hereby declares under penalty of perjury that he or she has read the
Protective Order entered in the United States District Court for the District of Columbia in the
above-captioned action, understands its terms, and agrees to be bound by each of those terms.
Specifically, and without limitation, the undersigned agrees not to use or disclose any
Confidential Information made available to him or her other than in strict compliance with the
Order. The undersigned acknowledges that his or her duties under the Order shall survive
termination of this case and are permanently binding and that failure to comply with the terms of
the Order may result in the imposition of sanctions by the Court.



       [Date]                                       [Print name]




                                                    [Signature]
